Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

among

RadioShack Corporation,

other Sellers party hereto

and

Office Depot de México, S.A. de C.V.

Dated as of March 23, 2015

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

I.

   DEFINITIONS      1       1.1    Certain Definitions      1       1.2    Other
Definitional and Interpretive Matters      9   

II.

   PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES      10       2.1   
Purchase and Sale of Assets      10       2.2    Excluded Assets      11      
2.3    Assumption of Liabilities      12       2.4    Excluded Liabilities     
12       2.5    [Reserved]      12       2.6    Non-Assignment of Assets      12
      2.7    Further Conveyances and Assumptions      13       2.8    Purchased
Companies’ Assets and Liabilities      13   

III.

   CONSIDERATION; ADJUSTMENT      14       3.1    Consideration      14      
3.2    Purchase Price Deposit      14       3.3    Payment of Purchase Price   
  14   

IV.

   CLOSING AND TERMINATION      15       4.1    Closing Date      15       4.2
   Deliveries by Sellers      15       4.3    Deliveries by Purchaser      16   
   4.4    Termination of Agreement      17       4.5    Procedure Upon
Termination      17       4.6    Effect of Termination      17   

V.

   REPRESENTATIONS AND WARRANTIES OF SELLERS      18       5.1    Organization
and Good Standing      18       5.2    Authorization of Agreement      18      
5.3    Conflicts; Consents of Third Parties      19       5.4    [Reserved]     
19       5.5    Title to Purchased Assets      19       5.6    Intellectual
Property      19   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      5.7    [Reserved]      19       5.8    Litigation     
19       5.9    [Reserved]      20       5.10    Financial Advisors      20   
   5.11    Purchased Companies      20       5.12    No Other Representations or
Warranties; Schedules      20   

VI.

   REPRESENTATIONS AND WARRANTIES OF PURCHASER      29       6.1    Organization
and Good Standing      29       6.2    Authorization of Agreement      29      
6.3    Conflicts; Consents of Third Parties      29       6.4    Litigation     
30       6.5    Financial Advisors      30       6.6    Financial Capability   
  30       6.7    Condition of the Purchased Assets      30   

VII.

   BANKRUPTCY COURT MATTERS      31       7.1    Bankruptcy Court Filings     
31   

VIII.

   COVENANTS      31       8.1    Access to Information      31       8.2   
Actions Pending the Closing      31       8.3    Consents      33       8.4   
Regulatory Approvals      33       8.5    Further Assurances      35       8.6
   Publicity      35       8.7    Confidentiality      35       8.8   
[Reserved]      36       8.9    Intellectual Property Restrictions      36   

IX.

   CONDITIONS TO CLOSING      36       9.1    Conditions Precedent to
Obligations of Purchaser      36       9.2    Conditions Precedent to
Obligations of Sellers      37       9.3    Conditions Precedent to Obligations
of Purchaser and Sellers      38       9.4    Frustration of Closing Conditions
     38   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page  

X.

   TAXES      38       10.1    Transfer Taxes      38       10.2    Purchase
Price Allocation      39       10.3    Certain Periodic Non-Income Taxes      39
      10.4    Mexican Tax on Capital Gains      40       10.5    Cooperation and
Audits      41   

XI.

   MISCELLANEOUS      41       11.1    No Survival of Representations and
Warranties      41       11.2    Expenses      41       11.3    Injunctive
Relief      42       11.4    Submission to Jurisdiction; Consent to Service of
Process      42       11.5    Waiver of Right to Trial by Jury      43      
11.6    Entire Agreement; Amendments and Waivers      43       11.7    Governing
Law      43       11.8    Notices      43       11.9    Severability      44   
   11.10    Assignment      45       11.11    Non-Recourse      45       11.12
   Counterparts      45   

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

PURCHASE AGREEMENT (this “Agreement”), dated as of the date set forth on the
signature page hereto, among the entity identified on the signature page as
Purchaser (the “Purchaser”), RadioShack Corporation, a Delaware corporation (the
“Company”), and each of the Company’s subsidiaries listed on the signature page
(together with the Company, each a “Seller” and, collectively, the “Sellers”).

RECITALS:

A. Sellers are debtors and debtors in possession under title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code on
February 5, 2015 (the “Petition Date”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), where the Sellers’ bankruptcy
cases are jointly administered under Case No. 15-10197(KJC) (collectively, the
“Bankruptcy Case”);

B. Sellers desire to sell to Purchaser the Purchased Assets (defined below) and
transfer to Purchaser the Assumed Liabilities (defined below) and Purchaser
desires to purchase from Sellers the Purchased Assets and assume the Assumed
Liabilities, in each case upon the terms and conditions hereinafter set forth;

C. The execution and delivery of this Agreement and Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among
other things, the entry of the Sale Order (defined below) under, inter alia,
Section 363 of the Bankruptcy Code; and

D. The Parties desire to consummate the proposed transaction as promptly as
practicable after the Bankruptcy Court enters the Sale Order.

NOW, THEREFORE, the parties hereto hereby agree as follows:

I. DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms,
when used herein with initial capital letters, have the meanings specified in
this Section 1.1 or in other Sections of this Agreement identified in
Section 1.2:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

“Bidding Procedures Order” means the order of the Bankruptcy Court [Docket
No. 871], entered on March 9, 2015, authorizing, among other things, the sale of
the Purchased Assets and the assumption of the Assumed Liabilities pursuant to
the bid procedures set forth therein.



--------------------------------------------------------------------------------

“Business” means the business of the Purchased Companies as such business has
been conducted since January 1, 2012.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in New York, New York or Mexico City, D.F. are authorized
or required by Law to close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any contract, agreement, commitment, promise or undertaking
(including any indenture, note, bond or other evidence of indebtedness, lease,
instrument, license, lease, purchase order or other legally binding agreement)
whether written or oral.

“Data” means all information and data, whether in printed or electronic form and
whether contained in a database or otherwise, that is used in or held for use in
the operation of the respective businesses of the Purchased Companies, or that
is otherwise material to or necessary for the operation of the respective
businesses of the Purchased Companies.

“Debt” means, with respect to any Person and as of a specific time without
duplication, all obligations of such Person (i) for the unpaid principal amount
of, and accrued interest, premiums and prepayment penalties on, all indebtedness
for borrowed money, (ii) evidenced by notes, bonds, debentures or other similar
instruments, but not including operating leases, (iii) in respect of capitalized
leases, (iv) any obligations with respect to any interest rate hedging, swap
agreements or similar arrangements and related fees, (v) any liability for all
or any part of the deferred purchase price of property or services (other than
trade payables), including any “earnout” or similar payment or any non-compete
payments, (vi) any liability under any reimbursement obligation relating to a
letter of credit, bankers’ acceptance or note purchase facility, (vii) all “cut”
but uncashed checks, (viii) cash, book or bank account overdrafts, and (ix) any
Guarantee of Debt.

“Environmental Law” means any Law in effect at the relevant date or for the
relevant period relating to the protection of human health and safety or the
environment (including air, surface water, groundwater, land surfaces or
subsurface strata) or natural resources, Releases of or exposure to Hazardous
Material or the handling, generation, treatment, transportation, storage, use,
arrangement for disposal or disposal, manufacture, distribution, formulation,
packaging or labeling of Hazardous Materials, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601, et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §§ 1801, et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901, et seq.),
the Clean Water Act (33 U.S.C. §§ 1251, et seq.), the Clean Air Act (42 U.S.C.
§§ 7401, et seq.) the Toxic Substances Control Act (15 U.S.C. §§ 2601, et seq.),

 

-2-



--------------------------------------------------------------------------------

the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136, et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651, et seq.), and
analogous state, local and foreign Laws.

“Excluded Matter” means the effect of: (i) any change in the United States or
foreign economies or financial markets in general; (ii) any change that
generally affects the businesses in which a Seller generally competes; (iii) any
change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions; (iv) any change in applicable Laws or accounting rules;
(v) any actions taken or proposed to be taken by Purchaser or any of its
Affiliates; (vi) any effect resulting from the public announcement of this
Agreement; or (vii) any effect resulting from the filing of the Bankruptcy Case
and a Seller’s inability to pay certain obligations as a result of the filing of
the Bankruptcy Case; provided, however, that with respect to clauses (i) and
(ii), such effects do not disproportionately adversely affect the business of
Seller, taken as a whole, as compared to other companies operating in the
industries in which a Seller operates.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, or any agency, authority, department,
commission, board, bureau, official or instrumentality of such body, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), whether
foreign, federal, state, or local, or any agency, instrumentality or authority
thereof, or any court or arbitrator thereof (public or private) of competent
jurisdiction.

“Governmental Permits” means any permits, registrations, clearances, franchises,
variances, exemptions, orders, licenses, certificates, consents, authorizations,
and other approvals from, or required by, any Governmental Body that are used
by, or are necessary to own and to operate, the business of the Purchased
Companies as currently configured and operated, together with any applications
for the issuance, renewal, modification or extension thereof and all supporting
information and analyses.

“Guarantee” means, with respect to any Person, (a) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Debt of any
other Person and (b) any other arrangement whereby credit is extended to any
obligor (other than such Person) on the basis of any promise or undertaking of
such Person (i) to pay the Debt of such obligor, (ii) to purchase any obligation
owed by such obligor, (iii) to purchase or lease assets under circumstances that
are designed to enable such obligor to discharge one or more of its obligations
or (iv) to maintain the capital, working capital, solvency or general financial
condition of such obligor.

“Hazardous Material” means any substance, material or waste which is regulated
by any Governmental Body, including petroleum and its by-products, asbestos, and
any material or substance which is defined as a “hazardous waste,” “hazardous
substance,”

 

-3-



--------------------------------------------------------------------------------

“hazardous material,” “restricted hazardous waste,” “industrial waste,” “solid
waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance” or
otherwise regulated under any provision of Environmental Law or for which
Liability can be imposed under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Information Systems” means all computer hardware, databases and data storage
systems, computer, data, database and communications networks (other than the
Internet), architecture interfaces and firewalls (whether for data, voice, video
or other media access, transmission or reception) and other apparatus used to
create, store, transmit, exchange or receive information in any form.

“IRS” means the Internal Revenue Service.

“Intercompany Note” means the Revolving Promissory Note attached as Schedule
3.1(a) of this Agreement.

“Knowledge of Sellers” means the actual knowledge of those officers of Sellers
identified on Schedule 1.1(a).

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation or common law requirement.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

“Liability” means any debt, loss, liability, claim (including “claim” as defined
in the Bankruptcy Code), commitment, undertaking, damage, expense, fine,
penalty, cost, royalty, deficiency or obligation (including those arising out of
any action, such as any settlement or compromise thereof or judgment or award
therein), of any nature, whether known or unknown, disclosed or undisclosed,
express or implied, primary or secondary, direct or indirect, matured or
unmatured, fixed, absolute, contingent, accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due, and whether in contract, tort or
otherwise.

“Lien” as applied to any Person means any lien, encumbrance, pledge, mortgage,
deed of trust, security interest, claim, lease, charge, option, right of first
refusal, license or covenant not to sue, restriction or encumbrance or any other
similar encumbrance in respect of an asset of such Person, whether imposed by
Law, Contract or otherwise.

“NIFS” means the financial information principles (normas de información
financiera) issued by the Mexican Board of Financial Information Principles
(Consejo Nacional de Normas de Información Financiera) that are applicable in
Mexico.

 

-4-



--------------------------------------------------------------------------------

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of a Person’s businesses as of March 17, 2015.

“Pay-Off Letter” has the meaning set forth in Section 4.2(f).

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies or commitments
of title insurance which have been made available to Purchaser, (ii) statutory
Liens for Taxes not yet delinquent or the amount or validity of which is being
contested in good faith by appropriate proceedings, (iii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the Ordinary
Course of Business, (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body, (v) [Reserved], (vi) any
other imperfections in title, charges, easements, restrictions, licenses and
encumbrances that do not materially affect the value, use or transferability of
the affected asset or property, (vii) Liens for Taxes that constitute Assumed
Liabilities, and (viii) Liens that are released by the Sale Order.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“Purchaser Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Purchaser hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other event, change, effect, condition, state of facts or occurrence, a
material and adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement or perform its obligations under
this Agreement.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal or leaching into the environment, or
into or out of any property.

“Representative” means, with respect to any Person, any and all directors,
officers, partners, managers, employees, consultants, financial advisors,
counsel, accountants and other agents, including potential financing sources of
such Person.

“Sale Order” means an order entered by the Bankruptcy Court: (i) that was on
appropriate notice to all parties entitled to notice of any motion relating to
the Purchased Assets, this Agreement or the transactions contemplated hereby;
(ii) that is not subject to an appeal or a stay pending appeal; (iii) as to
which the time to appeal from, or to seek review, rehearing, reconsideration,
amendment or petition for certiorari of, has expired without a pending appeal or
application seeking review, rehearing, reconsideration, amendment or petition
for certiorari; (iv) that provides, at least, the

 

-5-



--------------------------------------------------------------------------------

following: (a) the Purchased Assets will be transferred to Purchaser free and
clear of all Liens and all Liabilities of any kind or nature whatsoever, whether
at law or in equity, including free and clear of any rights or claims based on
theories of transferee or successor liability under any applicable Law, whether
arising before or after the filing of the petitions for relief under chapter 11
of the Bankruptcy Code on the Petition Date, save and excepting only those
Liabilities expressly assumed by Purchaser in writing under this Agreement and
the Transferred Exceptions; (b) Purchaser has acted in “good faith” within the
meaning of and is entitled to the protections of section 363(m) of the
Bankruptcy Code; (c) this Agreement was negotiated, proposed and entered into by
the parties hereto without collusion, in good faith and from arm’s length
bargaining positions; and (d) this Agreement and the transactions contemplated
hereby may, subject to the terms set forth herein, be specifically enforced
against and binding upon, and not subject to rejection or avoidance by any
Seller or their respective estates or any chapter 7 or chapter 11 trustee of the
Sellers or other representative of their respective estates; and (v) is
otherwise in form and substance reasonably acceptable to each of the parties
hereto, or substantially in the form of the Sale Order attached to the asset
purchase agreement for the stalking horse bidder (as amended, supplemented, or
otherwise modified), to the extent applicable.

“Seller Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Sellers hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other events, changes, effects, conditions, states of facts or
occurrences, (i) a material adverse effect on or a material adverse change in or
to the Purchased Assets, considered as a whole, (ii) a material and adverse
effect on the ability of Sellers to consummate the transactions contemplated by
this Agreement or perform their obligations under this Agreement or (iii) the
effect of preventing or materially delaying the consummation of the transactions
contemplated by this Agreement, other than in the case of clauses (i) and
(iii) an event, change, effect, condition or occurrence resulting from an
Excluded Matter.

“Tax Authority” means any government, or agency, instrumentality or employee
thereof, charged with the administration of any Law or regulation relating to
Taxes.

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements in respect of any Taxes (including any schedules and
attachments thereto or amendments thereof).

“Taxes” means (i) all federal, state, local or foreign taxes, charges or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, (ii) any item described in clause (i) for which a taxpayer is
liable as a transferee or successor, by reason of the regulations under
Section 1502 of the Code, or by contract, indemnity or otherwise, and

 

-6-



--------------------------------------------------------------------------------

(iii) all interest, penalties, fines, additions to tax or additional amounts
imposed by any Tax Authority in connection with any item described in clause
(i) or (ii).

“Transferred Exceptions” means (i) [Reserved], (ii) statutory Liens for Taxes
not yet due, (iii) Liens consisting of zoning, entitlement and other land use
and environmental regulations by any Governmental Body, (iv) [Reserved], and
(v) any other imperfections in title, charges, easements, restrictions, licenses
and encumbrances that do not materially affect the value, use or transferability
of the affected asset or property; provided that, in the case of each of clauses
(i) – (v), none of such items secures any Indebtedness or Excluded Liabilities.

Terms Defined Elsewhere in this Agreement. For purposes of this Agreement, the
following terms have meanings set forth in the sections indicated:

 

Term

   Section

Agreement

   Preamble

Allocation Notice of Objection

   10.2(a)

Antitrust Division

   8.4(a)

Antitrust Laws

   8.4(b)

Antitrust Order

   8.4(b)

Assumed Liabilities

   2.3

Audited Financials

   5.11(p)

Avoidance Actions

   2.2(f)

Bankruptcy Case

   Recitals

Bankruptcy Code

   Recitals

Bankruptcy Court

   Recitals

Cash Amount

   3.1(a)

Chapter 11 Deposits

   2.2(g)

Closing

   4.1

Closing Date

   4.1

Company

   Preamble

Company Governing Documents

   5.11(a)

 

-7-



--------------------------------------------------------------------------------

Term

   Section

Company Material Contracts

   5.11(e)(xi)

Confidentiality Agreement

   8.7

Deposit Amount

   3.2

Deposits

   2.1(b)(i)

Divestiture Action

   8.4(c)

Excluded Assets

   2.2

Excluded Liabilities

   2.4

Final Allocation Statement

   10.2(a)

Financial Statements

   5.11(p)

FTC

   8.4(a)

Instruments of Indebtedness

   5.11(e)(i)

Intercompany Note

   3.1(a)

Interim Financials

   5.11(p)

Material Customers

   5.11(k)

Material Suppliers

   5.11(k)

Necessary Consent

   2.6(a)

Pay-Off Letter

   4.2(f)

Periodic Non-Income Taxes

   10.3(a)

Petition Date

   Recitals

Post-Closing Straddle Period

   10.3(b)

Pre-Closing Straddle Period

   10.3(b)

Proposed Allocation Statement

   10.2(a)

Purchased Assets

   2.1(b)

Purchased Companies

   2.1(b)(vii)

 

-8-



--------------------------------------------------------------------------------

Term

   Section

Purchased Companies Balance Sheet

   5.11(c)

Purchased Intellectual Property

   2.1(b)(iv)

Purchase Price

   3.1

Purchaser

   Preamble

Real Property

   5.11(l)

Related Party

   4.6(b)

Required Permits

   5.11(d)

Seller or Sellers

   Preamble

Straddle Period

   10.3(b)

Termination Date

   4.4(a)

Transfer Taxes

   10.1

Voting Debt

   5.11(b)

1.2 Other Definitional and Interpretive Matters. (a) Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
will apply:

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
will be excluded. If the last day for the giving of any notice or the
performance of any act required or permitted under this Agreement is a day that
is not a Business Day, then the time for the giving of such notice or the
performance of such action will be extended to the next succeeding Business Day.

Contracts. Reference to any Contract means such Contract as amended or modified
and in effect from time to time in accordance with its terms.

Dollars. Any reference in this Agreement to $ will mean U.S. dollars.

Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Schedule or Exhibit but
not otherwise defined therein will be defined as set forth in this Agreement.

 

-9-



--------------------------------------------------------------------------------

Gender and Number. Any reference in this Agreement to gender will include all
genders, and words imparting the singular number only will include the plural
and vice versa.

Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and will not affect or be utilized in construing or interpreting this Agreement.
All references in this Agreement to any Article, Section, Recital, Exhibit or
Schedule are to the corresponding Article, Section, Recital, Exhibit or Schedule
of or to this Agreement unless otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means “including,
without limitation” and will not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

Law. Reference to any Law means such Law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect from time to time,
including any successor legislation thereto and any rules and regulations
promulgated thereunder, and references to any section or other provision of a
Law means that section or provision of such Law in effect from time to time and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such section or other provision.

NIFS. Terms used herein which are defined in NIFS are, unless specifically
defined herein, used herein as defined in NIFS.

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as jointly drafted by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

II. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2.1 Purchase and Sale of Assets. (a) On the terms and subject to the conditions
set forth in this Agreement, at the Closing, Purchaser will purchase, acquire
and accept from the applicable Seller, and each Seller will sell, transfer,
convey and deliver to Purchaser, all of such Seller’s right, title and interest
in, to and under the Purchased Assets, free and clear of all Liens (other than
those Liens created by Purchaser and the Transferred Exceptions) and Excluded
Liabilities.

(b) The term “Purchased Assets” means all of the following properties, assets
and rights of any Seller (other than the Excluded Assets) existing as of the
Closing:

 

-10-



--------------------------------------------------------------------------------

(i) [Reserved]

(ii) [Reserved]

(iii) [Reserved]

(iv) the trademarks, patents, copyrights and domain names listed on Schedule
2.1(b)(iv) and all rights of action and remedies for past, present and future
infringements of any of the foregoing and all goodwill associated therewith (the
“Purchased Intellectual Property”);

(v) [Reserved]

(vi) [Reserved]

(vii) the Intercompany Note;

(viii) the shares of capital stock and other equity interests of each of the
direct and indirect subsidiaries of the Sellers set forth on Schedule
2.1(b)(vii) (the “Purchased Companies”) and any securities convertible into,
exchangeable or exercisable for shares of capital stock or other equity interest
of any Purchased Company;

(ix) the minute books, stock ledgers, corporate seals, stock certificates and
other similar books and records for each Purchased Company; and

(x) all rights, claims, causes of action and credits owned by a Seller to the
extent relating to any Purchased Asset or Assumed Liability, including (A) any
such item arising under any guarantee, warranty, indemnity, right of recovery,
right of set-off or similar right in favor of such Seller in respect of any
Purchased Asset or Assumed Liability and (B) any causes of action arising under
chapter 5 of the Bankruptcy Code, relating to the Purchased Assets.

2.2 Excluded Assets. Subject to Section 2.8, nothing herein contained will be
deemed to constitute an agreement to sell, transfer, assign or convey the
Excluded Assets to Purchaser, and Sellers will retain all right, title and
interest to, in and under the Excluded Assets. The term “Excluded Assets” means
all assets, properties and rights of any Seller other than the Purchased Assets,
including:

(a) all cash and cash equivalents;

(b) all accounts receivable;

(c) all rights, claims, causes of action and credits to the extent relating to
any Excluded Asset or Excluded Liability, including any such item to the extent
arising under any guarantee, warranty, indemnity or similar right in favor of a
Seller in respect of an Excluded Asset or Excluded Liability;

 

-11-



--------------------------------------------------------------------------------

(d) any shares of capital stock or other equity interest of any of the Sellers
or any of their subsidiaries (other than the Purchased Companies) or any
securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of any of the Sellers or any of their
subsidiaries (other than the Purchased Companies);

(e) any minute books, stock ledgers, corporate seals and stock certificates of
Sellers or any of their subsidiaries (other than the Purchased Companies), and
other similar books and records that Sellers are required by Law to retain or
that Sellers determine are necessary or advisable to retain, including Tax
Returns and financial statements; provided, however, that Purchaser will have
the right to make copies of any portions of such retained books and records that
relate to the Purchased Assets;

(f) all avoidance actions or similar causes of action arising under sections 544
through 553 of the Bankruptcy Code, including any proceeds thereof
(collectively, the “Avoidance Actions”), except as provided in
Section 2.1(b)(ix);

(g) all postpetition adequate assurance deposits provided to utilities and any
deposits provided to suppliers or service providers to Sellers on a prepetition
or postpetition basis (collectively, the “Chapter 11 Deposits”);

(h) [Reserved];

(i) refunds, credits and rebates of Taxes for any period or portion thereof
prior to or ending on the Closing Date; and

(j) all rights in or to assets leased by Sellers.

2.3 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser will assume, effective as of
the Closing, and will timely perform and discharge in accordance with their
respective terms, the following Liabilities existing as of the Closing Date
(collectively, the “Assumed Liabilities”):

(a) all Liabilities arising from the ownership or operation of the Purchased
Assets by Purchaser after the Closing; and

(b) [Reserved]

(c) [Reserved]

(d) subject to Section 10.1, 50% of any Transfer Taxes.

 

-12-



--------------------------------------------------------------------------------

2.4 Excluded Liabilities. Notwithstanding anything to the contrary set forth
herein, Purchaser will not assume and will be deemed not to have assumed, and
Sellers will remain liable with respect to, the Excluded Liabilities. “Excluded
Liabilities” means any and all Liabilities of Sellers arising out of, relating
to or otherwise in respect the Purchased Assets prior to the Closing, and all
other Liabilities of any Seller, other than the Assumed Liabilities.

2.5 [Reserved]

2.6 Non-Assignment of Assets. (a) Notwithstanding any other provision of this
Agreement to the contrary, this Agreement will not constitute an agreement to
assign or transfer and will not effect the assignment or transfer of any
Purchased Asset if (i) an attempted assignment or transfer thereof, without the
approval, authorization or consent of, or granting or issuance of any license or
permit by, any third party thereto (each such action, a “Necessary Consent”),
would constitute a breach, default or violation thereof or of any Law or Order
or in any way adversely affect the rights of Purchaser thereunder and (ii) the
Bankruptcy Court has not entered an Order providing that such Necessary Consent
is not required. In such event, such assignment or transfer is subject to such
Necessary Consent being obtained and Sellers and Purchaser will use their
commercially reasonable efforts to obtain the Necessary Consents with respect to
any such Purchased Asset or any claim or right or any benefit arising thereunder
for the assignment or transfer thereof to Purchaser as Purchaser may reasonably
request; provided, however, that Sellers will not be obligated to pay any
consideration therefor to any third party from whom consent or approval is
requested or to initiate any litigation or legal proceedings to obtain any such
consent or approval. If such Necessary Consent is not obtained, or if an
attempted assignment or transfer thereof would be ineffective or would adversely
affect the rights of Purchaser to such Purchased Asset following the Closing,
the Sellers and Purchaser will cooperate in a mutually agreeable arrangement, to
the extent feasible and at no expense to such Seller, under which Purchaser
would obtain the benefits and assume the obligations thereunder in accordance
with this Agreement, including subcontracting, sub-licensing, or sub-leasing to
Purchaser, or under which the applicable Seller would enforce for the benefit of
Purchaser all of its rights thereunder and with Purchaser assuming such Seller’s
obligations and any and all rights of such Seller against a third party thereto.

(b) Subject to Section 2.6(a), if after the Closing (i) Purchaser holds any
Excluded Assets or Excluded Liabilities or (ii) any Seller holds any Purchased
Assets or Assumed Liabilities, Purchaser or the applicable Seller, will promptly
transfer (or cause to be transferred) such assets or assume (or cause to be
assumed) such Liabilities to or from (as the case may be) the other party. Prior
to any such transfer, the party receiving or possessing any such asset will hold
it in trust for such other party.

2.7 Further Conveyances and Assumptions. From time to time following the
Closing, Sellers and Purchaser will, and will cause their respective Affiliates
to, execute, acknowledge and deliver all such further conveyances, notices,
assumptions, assignments, releases and other instruments, and will take such
further actions, as may be reasonably necessary or appropriate to assure fully
to Purchaser and its respective

 

-13-



--------------------------------------------------------------------------------

successors or assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges intended to be conveyed to Purchaser
under this Agreement and to assure fully to each Seller and its Affiliates and
their successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Purchaser under this Agreement, and to otherwise make
effective the transactions contemplated hereby; provided, that nothing in this
Section 2.7 will require Purchaser or any of its Affiliates to assume any
Liabilities other than the Assumed Liabilities.

2.8 Purchased Companies’ Assets and Liabilities. For the avoidance of doubt,
(a) none of the assets, properties and rights of the Purchased Companies will be
deemed to be Purchased Assets or Excluded Assets, and such assets, properties
and rights will remain those of the Purchased Companies (and transferred to the
Purchaser indirectly as a result of the sale of the Purchased Companies pursuant
hereto) and (b) none of the Liabilities of the Purchased Companies will be
deemed to be Assumed Liabilities or Excluded Liabilities, and such Liabilities
will remain those of the Purchased Companies (and transferred to the Purchaser
indirectly as a result of the sale of the Purchased Companies pursuant hereto).

III. CONSIDERATION; ADJUSTMENT

3.1 Consideration. The aggregate consideration for the Purchased Assets (the
“Purchase Price”) will be:

(a) $31,846,500 in cash (the “Cash Amount”); provided that as part of the
Closing, the Intercompany Note will be transferred at its nominal value to the
Purchaser and the amount of such nominal value of the Cash Amount will be
allocated as payment for the assignment of the principal amount of the
Intercompany Note and the remainder of the Cash Amount will be for the other
Purchased Assets; and

(b) the assumption of the Assumed Liabilities.

3.2 Purchase Price Deposit. Prior to the execution of this Agreement, pursuant
to the terms of the Bidding Procedures Order and the Bidding Procedures (as
defined in the Bidding Procedures Order), Purchaser has deposited with the
Company the sum of $4,549,500 (the “Deposit Amount”), which will be released by
the Company and delivered (together with all accrued investment income thereon
and any other earnings in respect thereto) to Purchaser or the Company as
follows:

(a) if the Closing occurs, the Deposit Amount and all accrued investment income
thereon and any other earnings in respect thereto will be kept by the Company
and applied towards the amount payable by Purchaser under Section 3.3 hereof;

(b) if this Agreement is terminated by Sellers pursuant to Section 4.4(d), the
Deposit Amount, together with all accrued investment income thereon and any
other earnings in respect thereto, will be kept by the Company; and

 

-14-



--------------------------------------------------------------------------------

(c) if this Agreement is terminated for any reason other than by Sellers
pursuant to Section 4.4(d), the Deposit Amount, together with all accrued
investment income thereon and any other earnings in respect thereto, will be
immediately returned to Purchaser.

3.3 Payment of Purchase Price. On the Closing Date, Purchaser will pay to the
Sellers, in immediately available funds to the account or accounts designated by
the Company, the Cash Amount less the Deposit Amount and all accrued investment
income thereon.

3.4 Intercompany Note. Prior to Closing, Tandy Finance Corporation shall forgive
any accrued and unpaid interest due on the Intercompany Note and as a
consequence the Intercompany Note will be transferred to Purchaser without any
accrued interest amount.

IV. CLOSING AND TERMINATION

4.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 9.1, 9.2 and 9.3 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities provided for in Article II
(the “Closing”) will take place at Jones Day, 2727 North Harwood Street, Dallas,
Texas, 75201 at 9:00 a.m. (Central time) on the date that is three Business Days
following the satisfaction or waiver of the conditions set forth in Article IX
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions), or at such other
place and time as the parties hereto may designate in writing. The date on which
the Closing is held is referred to in this Agreement as the “Closing Date.”

4.2 Deliveries by Sellers. At the Closing, Sellers will deliver to Purchaser:

(a) an executed assignment of the Purchased Intellectual Property;

(b) evidence of termination and release of all Liens on the Purchased
Intellectual Property;

(c) [Reserved]

(d) the officers certificate required to be delivered pursuant to Sections
9.1(a) and 9.1(b);

(e) affidavits executed by each Seller that such Seller is not a foreign person
within the meaning of Section 1445(f)(3) of the Code;

(f) duly executed payoff letter (the “Pay-Off Letter”) with respect to the
discharge in full of the Intercompany Note reflected on Schedule 3.1(a), which
Pay-Off Letter shall specify that all Liens related to the Intercompany Note
shall be terminated and released upon payment in full of the outstanding
principal of the Intercompany Note;

 

-15-



--------------------------------------------------------------------------------

(g) [Reserved]

(h) each of the share certificates representing the shares of the capital stock
of each of the Purchased Companies, duly endorsed in property (endosados en
propiedad) to Purchaser, except for one share which will be endorsed in property
(endosada en propiedad) to a subsidiary of Purchaser;

(i) an acknowledgement of the receipt of the Purchase Price;

(j) evidence of termination of the pledge agreement with respect to, and release
of the lien on, the shares representing the capital stock of the Purchased
Companies, including the corresponding cancellation of pledge notation on each
relevant stock ledger, signed by the secretary of the Board of Directors of each
Purchased Company;

(k) written resignations signed by each of the members of the Board of Directors
of the Purchased Companies, to resign effective as of the Closing, in a form
acceptable to Purchaser;

(l) stock ledger of each of the Purchased Companies, including a notation with
respect to the acquisition by Purchaser of the shares representing the capital
stock of the Purchased Companies signed by the current secretary of the Board of
the Purchased Companies;

(m) all other corporate books of the Purchased Companies complete and updated;

(n) copies of all consents referred to in Section 5.03 hereof;

(o) accounting records and support documentation of all the operations,
information systems, data bases and software used to produce accounting,
administrative, operative and tax related information of the Purchased
Companies;

(p) list of the assets used by the Purchased Companies to perform their
activities, as reflected in the financial statements of the Purchased Companies
as of the Closing Date; and

(q) all other deeds, endorsements, assignments and other instruments of
conveyance and transfer, reasonably requested by Purchaser, to convey and assign
the Purchased Assets to Purchaser and vest title therein in Purchaser.

4.3 Deliveries by Purchaser. At the Closing, Purchaser will deliver to the
Company:

(a) the consideration specified in Section 3.3 hereof;

 

-16-



--------------------------------------------------------------------------------

(b) one or more duly executed assignment and assumption agreements in a form to
be agreed upon by the parties hereto; and

(c) the officer’s certificate required to be delivered pursuant to Sections
9.2(a) and 9.2(b).

4.4 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:

(a) by Purchaser or a Seller, if the Closing has not occurred by 4:00 p.m.
Central time on the earlier of (i) 10 Business Days after the receipt of notice
from the Comisión Federal de Competencia Económica (Mexican Antitrust
Commission) confirming it does not object to the Closing and (ii) the 6 month
anniversary of the date of the Sale Order (the “Termination Date”); provided,
however, that if the Closing has not occurred on or before the Termination Date
due to a material breach of any representations, warranties, covenants or
agreements contained in this Agreement by Purchaser or a Seller, then Purchaser
or a Seller, respectively, may not terminate this Agreement pursuant to this
Section 4.4(a);

(b) by mutual written consent of Sellers and Purchaser;

(c) by Purchaser, if Sellers breach any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would result in a
failure of a condition set forth in Sections 9.1 or 9.3 and such breach has not
been cured by the earlier of (i) 10 Business Days after the giving of written
notice by Purchaser to Sellers of such breach and (ii) the Termination Date;
provided, that Purchaser is not then in material breach of any representation,
warranty, covenant or agreement contained in this Agreement;

(d) by Sellers, if Purchaser breaches any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would result in a
failure of a condition set forth in Sections 9.2 or 9.3 and such breach has not
been cured by the earlier of (i) 10 Business Days after the giving of written
notice by Sellers to Purchaser of such breach and (ii) the Termination Date;
provided, that no Seller is then in material breach of any representation,
warranty, covenant or agreement contained in this Agreement; and

(e) by Sellers or Purchaser if there is in effect a final non-appealable Order
of a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
it being agreed that the parties hereto will promptly appeal any adverse
determination which is not non-appealable and pursue such appeal with reasonable
diligence unless and until this Agreement is terminated pursuant to this
Section 4.4.

4.5 Procedure Upon Termination. In the event of termination pursuant to
Section 4.4, the terminating party will give written notice thereof to the other
party or parties, and this Agreement will terminate as described in Section 4.6,
and the purchase of the Purchased Assets hereunder will be abandoned, without
further action by

 

-17-



--------------------------------------------------------------------------------

Purchaser or Sellers, except for the reimbursement of the Deposit Amount (and
any interests vested thereon) in favor of Purchaser to the extent permitted
pursuant to Section 3.2.

4.6 Effect of Termination. In the event that this Agreement is terminated as
provided herein, then each of the parties hereto will be relieved of its duties
and obligations arising under this Agreement after the date of such termination
and there will be no liability or obligation on Purchaser, any Seller or any of
their respective Representatives; provided, however, that the provisions of
Section 3.2, this Section 4.6 and Article XI (other than Section 11.3) and, to
the extent necessary to effectuate the foregoing enumerated provisions,
Section 1.1 hereof, will survive any such termination and will be enforceable
hereunder; provided, further, that nothing in this Section 4.6 will be deemed to
release any party from liability for any breach of this Agreement prior to
termination.

V. REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers hereby jointly and severally represent and warrant to Purchaser
that:

5.1 Organization and Good Standing. Each Seller is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and, subject to the limitations imposed on such Seller as a result
of having filed a petition for relief under the Bankruptcy Code, has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted. Each Seller is duly qualified or
licensed to do business in each jurisdiction in which the actions to be
performed hereunder or in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary for
the operation of the Sellers’ business as now conducted, except where the
failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.

5.2 Authorization of Agreement. Subject to entry of the Sale Order and such
other authorization as is required by the Bankruptcy Court, each Seller has the
requisite power and authority to execute and deliver this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
it is a party and to perform its respective obligations hereunder and
thereunder. The execution and delivery of this Agreement and each other
agreement, document or instrument contemplated hereby or thereby to which it is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate or similar action on the
part of each Seller. This Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party has been duly
and validly executed and delivered, and each agreement, document or instrument
contemplated hereby or thereby to be delivered at or prior to Closing will be
duly and validly executed and delivered, by the applicable Seller and (assuming
the due authorization, execution and delivery by the other parties hereto and
the entry of the Sale Order) this Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which it is a party

 

-18-



--------------------------------------------------------------------------------

constitutes legal, valid and binding obligations of each applicable Seller
enforceable against such Seller in accordance with its respective terms, subject
to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity).

5.3 Conflicts; Consents of Third Parties. (a) Except as set forth on
Schedule 5.3(a), the execution and delivery by each Seller of this Agreement and
each other agreement, document or instrument contemplated hereby or thereby to
which it is a party, the consummation of the transactions contemplated hereby
and thereby and compliance by such Seller with any of the provisions hereof do
not and will not conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or give rise to any obligation of any Seller to make any
payment under or to the increased, additional, accelerated or guaranteed rights
or entitlements of any Person under, or result in the creation of any Liens upon
any of the Purchased Assets or cancellation under any provision of (i) the
certificate of incorporation and by-laws or comparable organizational documents
of such Seller, (ii) [Reserved], (iii) subject to entry of the Sale Order, any
material Order, or (iv) subject to entry of the Sale Order, any applicable
material Law.

(b) Except as set forth on Schedule 5.3(b) and except to the extent not required
if the Sale Order is entered, no consent, waiver, approval, Order or
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Body is required on the part of any Seller in connection with
the execution and delivery of this Agreement or any other agreement, document or
instrument contemplated hereby or thereby to which any Seller is a party, the
compliance by Sellers with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Sellers of any other action contemplated hereby or thereby (with or without
notice or lapse of time, or both), except for (i) compliance with the applicable
requirements of the HSR Act, (ii) the entry of the Sale Order, and
(iii) immaterial consents, waivers, approvals, Orders, authorizations,
declarations, filings and notifications.

5.4 [Reserved]

5.5 Title to Purchased Assets. Sellers own the Purchased Assets free and clear
of all Liens(other than Permitted Exceptions) and, subject to the entry of the
Sale Order, at the Closing, Purchaser will be vested with good and valid title
to such Purchased Assets, free and clear of all Liens (other than Transferred
Exceptions) and Excluded Liabilities, to the fullest extent permissible under
Law, including Section 363(f) of the Bankruptcy Code. All Tax Returns required
to be filed pursuant to any applicable Law have been timely filed, and were
true, correct and complete in all material respects, with the appropriate
Governmental Entities in all jurisdictions in which such Tax Returns are
required to be filed and all Taxes shown thereon as owing have been paid.

 

-19-



--------------------------------------------------------------------------------

5.6 Intellectual Property. Except as set forth on Schedule 5.6:

(a) One or more of the Sellers owns the Purchased Intellectual Property and has
valid rights in and to, including all rights to use, reproduce, publish,
distribute, transmit, perform, display, and create derivative works of, as
applicable, such Purchased Intellectual Property as is used in the Ordinary
Course of Business, in each case, free and clear of all Liens (other than
Permitted Exceptions).

(b) As of the date of this Agreement, the Purchased Intellectual Property is not
the subject of any ownership, validity, use, registrations or enforceability
challenge or claim received by Sellers in writing nor is any such challenge or
claim, to the Knowledge of Sellers, threatened; and the Purchased Intellectual
Property is not the subject of any outstanding Order restricting the use by
Sellers thereof or adversely affecting any of the rights of Sellers thereto.

5.7 [Reserved]

5.8 Litigation. Except as set forth on Schedule 5.8, as of the date of this
Agreement, there are no Legal Proceedings pending or, to the Knowledge of
Sellers, threatened against any Seller that involve or relate to any of the
transactions contemplated by this Agreement or affect any of the Purchased
Assets that would reasonably be expected to adversely affect the ownership or
use by Purchaser of the Purchased Assets after the Closing.

5.9 [Reserved]

5.10 Financial Advisors. Sellers have not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement or the transactions
contemplated hereby or thereby for which Purchaser is or will become liable, and
Sellers shall indemnify and hold harmless Purchaser from any claims with respect
to any such fees or commissions.

5.11 Purchased Companies. Organization and Qualification. (a) Each of the
Purchased Companies is a sociedad anónima de capital variable duly organized and
validly existing under the Laws of Mexico. Each of the Purchased Companies has
the requisite corporate or similar organizational power and authority to own,
operate or lease its properties and to carry on its business as it is now being
conducted, except where the failure to have such power or authority, or the
failure to be so qualified, licensed or in good standing, has not had and would
not reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.

The Sellers have delivered to or made available to the Purchaser prior to the
execution of this Agreement correct and complete copies of (i) any amendments to
the Purchased Companies’ charter of incorporation and bylaws as currently in
effect (the “Company Governing Documents”). The Company Governing Documents are
in full force and effect, and no other organizational documents are applicable
to or binding upon the Purchased Companies. The Purchased Companies are in
compliance with the terms of the Company Governing Documents, as appropriate.

 

-20-



--------------------------------------------------------------------------------

(b) Capitalization. As of the date of this Agreement, the entire authorized
capital stock of each Purchased Company is as set forth on Schedule 5.11(b).
There are no bonds, debentures, notes or other indebtedness having general
voting rights similar to the voting rights of the Common Shares (or convertible
into Common Shares having such rights) (“Voting Debt”) of the Company or any of
the Subsidiaries of the Company issued and outstanding. There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments of any
character, relating to the issued or unissued capital stock or other equity
interests of the Purchased Companies, obligating the Purchased Companies to
issue, transfer or sell, or cause to be issued, transferred or sold, any shares
of capital stock or Voting Debt of, or other equity interest in, the Purchased
Companies or securities convertible or exchangeable for such shares or equity
interests. Except as contemplated by this Agreement, there are no outstanding
contractual obligations of the Purchased Companies to repurchase, redeem or
otherwise acquire any Common Shares or the capital stock or other equity
interests of the Purchased Companies. All of the outstanding Common Shares are
duly authorized, validly issued, fully paid and non-assessable, and such Common
Shares were not issued in violation of any Laws.

(c) Undisclosed Liabilities; Absence of Certain Changes. None of the Purchased
Companies has any liabilities or obligations of any nature, whether or not
accrued, contingent or otherwise that would be required by NIFS to be reflected
on a consolidated balance sheet of the Purchased Companies, except for
(i) liabilities and obligations that are reflected in the balance sheet of the
Purchased Companies as of February 28, 2015 (the “Purchased Companies Balance
Sheet”) or disclosed in the notes thereto or in the quarterly interim financial
statements, (ii) liabilities and obligations incurred in the ordinary course of
business consistent with past practice since February 28, 2015,
(iii) liabilities or obligations which have been discharged in the ordinary
course of business consistent with past practice, and (iv) liabilities and
obligations that, in each case, have not had and would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.

There has not occurred or existed any Seller Material Adverse Effect that,
individually or in the aggregate with all other Seller Material Adverse Effects,
has constituted or would reasonably be expected to constitute a Seller Material
Adverse Effect.

(d) Compliance with Applicable Laws. Each of the Purchased Companies holds all
material Governmental Permits, and no Person or entity other than the Purchased
Companies owns or has any proprietary, financial or other interest (direct or
indirect) in any of the material Governmental Permits necessary to operate the
Purchased Companies’ business as conducted on the date of this Agreement (the
“Required Permits”). Except as would not reasonably be likely to have,
individually or in the aggregate, a Seller Material Adverse Effect, each of the
Purchased Companies is in

 

-21-



--------------------------------------------------------------------------------

compliance with the terms of the Required Permits, and all such Required Permits
are valid and in full force and effect in all material respects. No suspension
or cancellation of any of the Required Permits is pending or, to the Knowledge
of Sellers, threatened. The businesses and operations of the Purchased Companies
are being, and since January 1, 2012 have been, conducted in compliance in all
material respects with all Laws except where the failure to so comply would not
reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect. As of the date of this Agreement, to the knowledge of
the Company, none of the Purchased Companies is currently the subject of any
review or investigation by any Governmental Entity.

(e) Material Contracts. Except as set forth in Schedule 5.11(e), none of the
Purchased Companies is a party to or bound by:

(i) any agreement relating to the incurring or guarantee of Debt by the
Purchased Companies in an amount in excess of US$250,000 in the aggregate,
including any such agreement which contains provisions that restrict, or may
restrict, the conduct of business of the issuer thereof as currently conducted
(collectively, “Instruments of Indebtedness”);

(ii) any agreement providing for the indemnification, in excess of US$250,000,
by the Purchased Companies of any Person other than standard form indemnity
provisions in agreements with customers of the Purchased Companies entered into
in the ordinary course of business consistent with past practice;

(iii) any joint venture, partnership or similar agreement;

(iv) any agreement that grants any right of first refusal or right of first
offer or similar right or that limits or purports to limit the ability of the
Purchased Companies to own, operate, sell, transfer, pledge or otherwise dispose
of any material assets or business;

(v) any contract or agreement providing for any payments that are conditioned,
in whole or in part, on a change of control of the Purchased Companies, or that
will have increased benefits, or accelerated vesting of benefits due to the
consummation of the transactions contemplated hereby;

(vi) any collective bargaining agreement;

(vii) any agreement material to the Purchased Companies, taken as a whole,
pertaining to the acquisition, transfer, development, sharing, licensing or use
of or granting any right to use or practice any rights under any Intellectual
Property;

(viii) any agreements pursuant to which any Purchased Company leases or
subleases any material real property from or to third parties;

 

-22-



--------------------------------------------------------------------------------

(ix) [Reserved]

(x) any employment or consulting contract with any current executive officer of
any of the Purchased Companies or any member of the Purchased Companies’ Board;
or

(xi) any other contract or other agreement not made in the ordinary course of
business consistent with past practice that (A) is not within any of the other
categories described in this section but is material to the Purchased Companies
taken as a whole, (B) would reasonably be expected to result in revenues,
receipts, liabilities or expenditures, or otherwise involve an amount, in excess
of US$500,000 per year or (C) would reasonably be expected to materially delay
or prevent the consummation of any of the transactions contemplated by this
Agreement (the agreements, contracts and obligations listed in clauses
(i) through (xi) being referred to herein as “Company Material Contracts”).

Schedule 5.11(e) sets forth as of the date hereof all of the Company Material
Contracts. True, correct and complete copies of each Purchased Company Material
Contract have been made available to the Purchasers.

Each of the Company Material Contracts is valid and binding on the Purchased
Company party thereto, and, to the Knowledge of Sellers, any other party
thereto, and each Company Material Contract is in full force and effect. None of
the Purchased Companies is in breach or default under any Company Material
Contract or is aware of any condition that with the passage of time or the
giving of notice or both would result in such a breach or default, except in
each case where any such breaches or defaults have not had and would not
reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect. None of the Purchased Companies knows of, or has
received written notice of, any breach or default under (nor, to the knowledge
of the Purchased Companies, does there exist any condition which with the
passage of time or the giving of notice or both would result in such a breach or
default under) any Company Material Contract by any other party thereto except
where any such violations or defaults have not had and would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.

(f) Litigation. There are no suits, claims, actions, arbitrations, alternative
dispute resolution actions, proceedings or investigations in each case involving
an amount in excess of US$100,000 (whether civil, criminal, administrative or
otherwise) pending or, to the Knowledge of Sellers, threatened, against (or
naming as a party thereto) the Purchased Companies or any of their respective
properties or assets. None of the Purchased Companies, nor any of their
respective properties or assets is subject to any outstanding orders, writs,
injunctions or decrees that have had or would reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.

 

-23-



--------------------------------------------------------------------------------

(g) Labor Matters. Except as failure to comply would not reasonably be likely to
have, individually or in the aggregate, a Seller Material Adverse Effect, with
respect to employees of and service providers of the Purchased Companies, each
of the Purchased Companies is currently in compliance with and since January 1,
2012 has complied in all material respects with, all applicable Laws respecting
employment and employment practices, terms and conditions of employment, wage
and hours requirements and immigration status, and no claims or investigations
are pending or, to the Knowledge of Sellers, threatened with respect to such
Law, either by private individuals or by governmental agencies.

Except as would not reasonably be likely to have, individually or in the
aggregate, a Seller Material Adverse Effect, no material grievance or
arbitration proceeding arising out of or under collective bargaining agreements
or employment relationships (involving more than one employee) is pending, and
no claims therefor exist or have, to the Knowledge of Sellers, been threatened;
no labor strike, lock-out, slowdown, or work stoppage is pending or, to the
Knowledge of Sellers, threatened against or directly affecting the Purchased
Companies.

(h) Intellectual Property. Except as would not reasonably be likely to have,
individually or in the aggregate, a Seller Material Adverse Effect, none of
(i) the Purchased Companies or (ii) the operation of the business of the
Purchased Companies interferes or has interfered with, infringes or has
infringed upon, misappropriates or has misappropriated, or otherwise has come
into conflict with any Intellectual Property rights of third parties, and none
of the Purchased Companies has received any written charge, complaint, claim,
demand, or notice during the past five years (or earlier, if not resolved)
alleging any such interference, infringement, misappropriation, or violation
(including any claim that the Purchased Companies must license or refrain from
using any Intellectual Property rights of any third party). To the Knowledge of
Sellers, no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of the
Purchased Companies during the past five years (or earlier, if not resolved),
excluding any such interference, infringement or misappropriation that has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect.

The Information Systems of the Purchased Companies are adequate for the
operation of their respective businesses as presently conducted, and none of
such Information Systems depend upon any Information System of any other Person.
The Purchased Companies’ use of any Information Systems does not exceed the
scope of the rights granted to the Purchased Companies with respect thereto,
including any applicable limitation upon the usage, type and/or number of
licenses, users, hardware, time, services or systems.

Except as would not reasonably be likely to have, individually or in the
aggregate, a Seller Material Adverse Effect, the use of the Data by the
Purchased Companies in the operation of their business does not infringe or
violate the privacy rights of any Person or otherwise violate any Law or
regulation. As of the date of this Agreement, no Person has made a written claim
for any compensation from the Purchased Companies for the loss of or
unauthorized disclosure or transfer of personal Data.

 

-24-



--------------------------------------------------------------------------------

(i) Taxes. With respect to the Purchased Companies: (i) all Tax Returns required
to be filed pursuant to any applicable Law have been timely filed, and were
true, correct and complete in all material respects, with the appropriate
Governmental Entities in all jurisdictions in which such Tax Returns are
required to be filed; (ii) all Taxes shown on the Tax Returns as owing by the
Purchased Companies have been paid and discharged, except for Taxes as set forth
on the Purchased Companies Balance Sheet or which are not yet due and payable;
(iii) none of the Purchased Companies is the subject of a current audit or
examination by any taxing authority or is aware of a proposed or threatened
audit or examination, and no Tax deficiencies have been proposed or assessed in
writing by any Tax authority against the Purchased Companies, nor has any Tax
authority threatened in writing to assert any such deficiencies against the
Purchased Companies any deficiency or claim for any Taxes or interest thereon or
penalties in connection therewith; (iv) none of the Purchased Companies is
liable for any Taxes of any other Person; (v) none of the Purchased Companies
has waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency, or has made
any request in writing for any such extension or waiver; (vi) the Purchased
Companies are not a party to any income Tax allocation or sharing agreement and
does not have any obligation under any tax-sharing, tax indemnity or tax
allocation agreement or arrangement; (vii) there are no requests for rulings in
respect of any income Tax pending between the Purchased Companies and any Tax
authority; (viii) the Purchased Companies liability for Taxes for the period
since the filing of the last Tax Return with respect to such Tax will be
consistent with ordinary course of business operations and not extraordinary
transactions; and (ix) neither the bankruptcy nor the transactions contemplated
hereby will result in a significant Tax liability for any of the Purchased
Companies.

The Purchased Companies have withheld and paid all Taxes required to be withheld
or paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party (whether domestic or
foreign). None of the Purchased Companies has been informed in writing by any
jurisdiction that the jurisdiction believes that the Company or any of its
Subsidiaries was required to file any Tax Return that was not filed.

(j) Insurance. The Purchased Companies maintain the insurance policies
identified in Schedule 5.11(j) hereof. Each of such policies and other forms of
insurance is in full force and effect on the date hereof and shall (or
comparable replacement or substitutions therefor shall) be kept in full force
and effect by the Purchased Companies through the Closing Date. All premiums
with respect thereto due and payable on or prior to the date of this Agreement
have been paid, and no written notice of cancellation or termination has been
received with respect to any such policy, and there is no existing default or
event which, with the giving of notice or lapse of time or both, has had or
would reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

(k) Relationships with Customers, Suppliers, Distributors and Sales
Representatives. Schedule 5.11(k) hereof sets forth a correct and complete list
of (i) the 10 largest suppliers of the Purchased Companies (by amount paid) for
the twelve months ended December 31, 2014, and all suppliers of the Purchased
Companies who are the sole source of such supply (other than public utilities)
(the “Material Suppliers”) and (ii) each client or customer of the Purchased
Companies to which the Purchased Companies have recognized revenue for sales for
the twelve months ended December 31, 2014, an amount equal to or exceeding
US$500,000 (the “Material Customers”). No Material Supplier or Material Customer
is involved in, or is threatening, a material dispute with the Purchased
Companies. To the Knowledge of Sellers, all Material Suppliers are performing in
material compliance with agreed-upon performance schedules or budgets, if any.
The Purchased Companies have not received any written notice that any material
customer, supplier, distributor or sales representative intends to cancel,
terminate or otherwise materially and adversely modify or not renew its
relationship with the Purchased Companies.

(l) Property. Schedule 5.11(l) hereof sets forth a true, correct and complete
list of all real property owned by the Purchased Companies, as well as the
leases, subleases, licenses, concessions or other agreements (written or oral)
and all amendments thereto pursuant to which the Purchased Companies owns, uses,
occupies or has the right to use or occupy, now or in the future, any real
property (“Real Property”). Any of the Purchased Companies has valid title to or
a leasehold interest in the Real Property free and clear of all Liens other than
Permitted Exceptions. Each Real Property lease is valid and binding on the
Purchased Companies and each Real Property lease is in full force and effect.
None of the Purchased Companies is in material breach or material default under
any Real Property lease or is aware of any condition that with the passage of
time or the giving of notice or both would result in such a breach or default.
None of the Purchased Companies has received written notice of any breach or
default under any Real Property lease by any other party thereto. To the
Knowledge of Sellers, the Real Property is not subject to any pending or
threatened condemnation, appropriation or similar proceeding with respect
thereto. Except as it would not reasonably be likely to have, individually or in
the aggregate, a Seller Material Adverse Effect, neither the Real Property
leases nor any other leases, licenses, contracts or agreements grant to any
Person the right of use, occupancy or enjoyment thereof or any interest, option,
first refusal or first opportunity right with respect to the Real Property.

(m) Assets. Each of the Purchased Companies has good, valid and marketable title
to, or a valid leasehold interest in, all of the tangible, intangible and other
assets, rights and properties used, held for use or purportedly owned by the
Purchased Companies (the “Assets”), free and clear of all Liens other than
Permitted Exceptions. The Assets constitute all of the assets, rights and
properties necessary for the conduct of the Business substantially in the same
manner as presently conducted. All material Assets of the Purchased Companies,
wherever located, are, in the aggregate: (i) suitable, in all material respects,
for the uses for which they employed; and (ii) in satisfactory operating
condition (except for ordinary wear and tear).

 

-26-



--------------------------------------------------------------------------------

(n) [Reserved]

(o) [Reserved]

(p) Financial Information. Purchaser has been furnished with each of the
following:

The consolidated audited balance sheet of each Purchased Company as of
December 31, 2013, December 31, 2012 and December 31, 2011 and the related
consolidated audited statements of operations, stockholders’ equity and cash
flows for the three (3) fiscal years, accompanied by the notes thereto and the
audit report thereon (collectively, the “Audited Financials” and, together with
the Interim Financials, the “Financial Statements”).

The unaudited consolidated balance sheet of each Purchased Company as of
December 31, 2014 and the related unaudited consolidated statements of
operations and cash flows for the fiscal year then ended; and the unaudited
consolidated balance sheet of each Purchased Company as of February 28, 2015 and
the related unaudited consolidated statements of operations and cash flows for
the period then ended (collectively, the “Interim Financials”).

All accounts and notes receivable of the Purchased Companies represent sales
actually made in the Ordinary Course of Business or valid claims as to which
full performance has been rendered by the Purchased Companies. All of the
accounts and notes receivable of the Purchased Companies relate solely to sales
of goods or services to customers of Purchased Companies.

The inventories of the Purchased Companies are of a quality and quantity useable
and saleable in the Ordinary Course of Business and fit for the purpose for
which they were procured or manufactured, subject to appropriate and adequate
allowances reflected on the Financial Statements and the Interim Financials for
obsolete, excess, slow-moving and other irregular items. Such allowances have
been calculated in accordance with NIFS and in a manner consistent with past
practice.

The Financial Statements and the Interim Financials were prepared, and, in the
case of the Financial Statements, approved by the shareholders of the Purchased
Companies; in accordance with NIFS consistently applied throughout the periods
specified therein and present fairly, in all material respects, the consolidated
financial position and results of operations of the Purchased Companies as of
the dates and for the periods specified therein in accordance with NIFS, subject
in the case of the Interim Financials to the absence of footnotes and to normal
year-end and periodic reclassifications and adjustments. The Financial
Statements were derived from the books and records of the Purchased Companies.

5.12 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto), none of Sellers nor any other Person makes any other express
or implied representation or warranty with respect to Sellers, the Purchased
Assets, the Assumed

 

-27-



--------------------------------------------------------------------------------

Liabilities or the transactions contemplated by this Agreement, and each Seller
disclaims any other representations or warranties, whether made by Sellers, any
Affiliate of Sellers, or any of Sellers’ or their Affiliates’ respective
Representatives. Except for the representations and warranties contained in this
Article V (as modified by the Schedules hereto), each Seller (a) expressly
disclaims and negates any representation or warranty, expressed or implied, at
common law, by statute, or otherwise, relating to the condition of the Purchased
Assets (including any implied or expressed warranty of merchantability or
fitness for a particular purpose, or of conformity to models or samples of
materials) and (b) disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
or Representatives (including any opinion, information, projection, or advice
that may have been or may be provided to Purchaser by any Representative of
Sellers or any of its Affiliates). Sellers make no representations or warranties
to Purchaser regarding the probable success or profitability of the Purchased
Assets or the use thereof. The disclosure of any matter or item in any schedule
hereto will not be deemed to constitute an acknowledgment that any such matter
is required to be disclosed or is material or that such matter could result in a
Seller Material Adverse Effect.

VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Sellers that:

6.1 Organization and Good Standing. Purchaser is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization.

6.2 Authorization of Agreement. Purchaser has the requisite power and authority
to execute and deliver this Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party and to perform
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate or similar action on the part of Purchaser. This Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
Purchaser is a party has been duly and validly executed and delivered, and each
agreement, document or instrument contemplated hereby or thereby to be delivered
at or prior to closing will be duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto) this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which Purchaser is a party constitutes legal,
valid and binding obligations of Purchaser enforceable against it in accordance
with its respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

-28-



--------------------------------------------------------------------------------

6.3 Conflicts; Consents of Third Parties. (a) The execution and delivery by
Purchaser of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which Purchaser is a party, the consummation
of the transactions contemplated hereby and thereby, or compliance by Purchaser
with any of the provisions hereof or thereof do not conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of Purchaser, (ii) any Contract to which Purchaser is a
party or by which any of the properties or assets of Purchaser are bound,
(iii) any Order, or (iv) any applicable Law, other than, in the case of clauses
(ii), (iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not reasonably be expected to have, individually or in
the aggregate, a Purchaser Material Adverse Effect.

(b) No consent, waiver, approval, Order or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Body is required on
the part of Purchaser in connection with the execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which Purchaser is a party, the compliance by Purchaser with any
of the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or thereby, the taking by Purchaser of any other action
contemplated hereby or thereby, except for (i) compliance with the applicable
requirements of the HSR Act, Ley Federal de Competencia Económica (Mexican
Antitrust Law) and any other Antitrust Laws, (ii) the entry of the Sale Order,
and (iii) immaterial consents, waivers, approvals, Orders, authorizations,
declarations, filings and notifications.

6.4 Litigation. There are no Legal Proceedings pending or, to the knowledge of
Purchaser, threatened against Purchaser, or to which Purchaser is otherwise a
party before any Governmental Body, which, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect. Purchaser is not subject to any Order except to the
extent the same would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect.

6.5 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.

6.6 Financial Capability. Purchaser has sufficient funds in cash to pay the
Purchase Price and the fees and expenses required to be paid by Purchaser in
connection with the transactions contemplated by this Agreement, and to effect
the transactions contemplated by this Agreement. Upon the consummation of the
transactions contemplated hereby, (a) Purchaser will not be insolvent as defined
in Section 101 of the Bankruptcy Code, (b) Purchaser will not be left with
unreasonably small capital, (c) Purchaser will not have incurred debts beyond
its ability to pay such debts as they mature, and (d) the capital of Purchaser
will not be impaired.

 

-29-



--------------------------------------------------------------------------------

6.7 Condition of the Purchased Assets. Notwithstanding anything contained in
this Agreement to the contrary, Purchaser acknowledges and agrees that Sellers
are not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by Sellers in Article V (as modified by the
Schedules hereto), and Purchaser acknowledges and agrees that, except for the
representations and warranties contained therein, the Purchased Assets are being
transferred on a “where is” and, as to condition, “as is” basis. Purchaser
acknowledges that it has conducted to its satisfaction its own independent
investigation of the Purchased Assets and, in making the determination to
proceed with the transactions contemplated by this Agreement, Purchaser has
relied on the representations and warranties in Article V and the results of its
own independent investigation.

VII. BANKRUPTCY COURT MATTERS

7.1 Bankruptcy Court Filings. Sellers have filed with the Bankruptcy Court a
motion seeking entry of the Sale Order. Sellers will pursue diligently the entry
of the Sale Order, and Purchaser agrees that it will promptly take such actions
as are reasonably requested by Sellers to assist in obtaining entry of the Sale
Order, including furnishing affidavits or other documents or information for
filing with the Bankruptcy Court for the purposes, among others, of providing
necessary assurances of performance by Purchaser under this Agreement and
demonstrating that Purchaser is a “good faith” purchaser under section 363(m) of
the Bankruptcy Code. In the event that the entry of the Bidding Procedures Order
or the Sale Order is appealed or a stay pending appeal is sought, Sellers will
oppose the appeal or the stay pending appeal and seek the dismissal of any
appeal (including a petition for certiorari, motion for rehearing, reargument,
reconsideration or revocation). Sellers will provide Purchaser at least 24
hours’ notice in advance of filing with the Bankruptcy Court or any appellate
court any motion, brief, notice, proposed order, amendment, supplement or other
pleading that Sellers propose to file in the Bankruptcy Court relating to the
transactions contemplated by this Agreement. Sellers will give Purchaser
reasonable advance notice of any hearings regarding the motions required to
obtain the issuance of the Sale Order and Purchaser will have the right to
attend and seek to be heard at any such hearings.

VIII. COVENANTS

8.1 Access to Information. From the date hereof through the Closing Date,
Purchaser will be entitled, through its Representatives, to make such
investigation of the Purchased Assets and the Assumed Liabilities as it
reasonably requests. Any such investigation and examination will be conducted
upon reasonable advance notice and under reasonable circumstances and will be
subject to restrictions under applicable Law. Sellers will direct and use their
best efforts to cause their respective Representatives to cooperate with
Purchaser and Purchaser’s Representatives in connection with such investigation
and examination, and Purchaser and its Representatives will cooperate with
Sellers and their Representatives. Notwithstanding anything herein to the
contrary, no such investigation or examination will be permitted to the extent
that it would require Sellers to disclose information that would cause material
competitive harm to a Seller or would violate attorney-client privilege. No
investigation

 

-30-



--------------------------------------------------------------------------------

by Purchaser prior to or after the date of this Agreement will affect or be
deemed to modify any of the representations, warranties, covenants or agreements
of Sellers contained in this Agreement. Sellers will promptly deliver to
Purchaser all pleadings, motions, notices, statements, schedules, applications,
reports and other papers filed in any other judicial or administrative
proceeding related to the Purchased Assets and the transactions contemplated by
this Agreement.

8.2 Actions Pending the Closing. Except (i) as required by applicable Law or by
order of the Bankruptcy Court, (ii) as otherwise expressly contemplated by this
Agreement, or (iii) with the prior written consent of Purchaser, during the
period from the date of this Agreement to and through the Closing Date, Sellers
will:

(a) maintain the Purchased Assets in their current condition, ordinary wear and
tear excepted;

(b) take reasonable actions to defend and protect the Purchased Assets from
infringement or deterioration;

(c) comply with applicable Laws other than with respect to the failure of such
compliance as would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect;

(d) cause the Purchased Companies to conduct the business in the Ordinary Course
of Business and use commercially reasonable efforts to maintain the value of the
business as a going concern;

(e) cause the Purchased Companies not to, without the prior written consent of
the Purchaser, undertake or permit any action that would likely result in a
Seller Material Adverse Effect. Without limiting the generality of the
foregoing, from and after the date of this Agreement and until the Closing Date
or the earlier termination of this Agreement, the Sellers will, and will cause
the Purchased Companies not to, without the prior written consent of the
Purchaser:

 

  i. enter into any transactions other than on an arm’s length basis with any
Person who is an Affiliate of the Purchased Companies (other than transactions
in the Ordinary Course of Business among the Purchased Companies);

 

  ii. increase the base salary or annual bonus payable to any of its employees,
other than such increases in base salary as may be made in the Ordinary Course
of Business, in accordance with applicable legal requirements or existing
contractual obligations;

 

  iii. incur any Debt (including any capital lease) or make any Guarantees, in
either case except in the Ordinary Course of Business;

 

  iv.

amend the Charter or Bylaws of any Purchased Company or sell, lease, assign,
license, transfer or otherwise dispose of any material assets

 

-31-



--------------------------------------------------------------------------------

  (except (i) for sales, leases or other dispositions of inventory or excess
equipment in the Ordinary Course of Business and (ii) as may otherwise be
permitted by the terms of this Agreement);

 

  v. pay any dividend or other distribution with respect to its capital stock,
or repurchase or otherwise retire for value any shares of its capital stock;

 

  vi. make any material change in its methods of accounting or accounting
practices, other than in a manner consistent with NIFS;

 

  vii. except in the Ordinary Course of Business, grant any severance or
termination payment (other than pursuant to policies or agreements in effect as
of the date hereof) or increase the benefits payable under its severance or
termination pay policies or agreements in effect on the date hereof;

 

  viii. issue, sell or otherwise dispose of any capital stock or grant any
option or warrant or other right to purchase or obtain any of its capital stock;

 

  ix. make any capital investment in, any loan to, or any acquisition of the
securities or assets constituting a business of, any other Person;

 

  x. enter into any employment contract or amend in any material respect the
terms of any such existing contract or agreement (i) with executives expected to
earn more than $70,000 per year or (ii) outside the Ordinary Course of Business;
and

 

  xi. mortgage, pledge or otherwise subject to a Lien any property or assets.

Notwithstanding the foregoing, nothing contained in this Agreement shall give
Purchaser, directly or indirectly, the right to control or direct the operations
of the Purchased Companies prior to the Closing Date. Prior to the Closing Date,
the Purchased Companies shall exercise, consistent with the terms and conditions
of this Agreement, complete control and supervision over their respective
operations.

8.3 Consents. Sellers and Purchaser will use their commercially reasonable
efforts to obtain at the earliest practicable date all consents and approvals
contemplated by this Agreement, including the consents and approvals referred to
in Section 5.3(b) and the Necessary Consents; provided, however, that none of
Sellers or Purchaser will be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested or to initiate any
litigation or proceedings to obtain any such consent or approval (except to the
extent applicable under Section 8.4).

8.4 Regulatory Approvals.

(a) Purchaser and Sellers will (i) make or cause to be made all filings required
of each of them or any of their respective Affiliates under the HSR Act or other
Antitrust Laws with respect to the transactions contemplated hereby as promptly
as

 

-32-



--------------------------------------------------------------------------------

practicable and, in any event, within seven Business Days after the date of this
Agreement in the case of all filings required under the HSR Act and within 15
Business Days in the case of all other filings required by other Antitrust Laws,
(ii) comply at the earliest practicable date with any request under the HSR Act
or other Antitrust Laws for additional information, documents or other materials
received by each of them or any of their respective subsidiaries from Federal
Trade Commission (the “FTC”), the Antitrust Division of the United States
Department of Justice (the “Antitrust Division”) or any other Governmental Body
in respect of such filings or such transactions, and (iii) cooperate with each
other in connection with any such filing (including, to the extent permitted by
applicable Law, providing copies of all such documents to the non-filing parties
prior to filing (other than documents responsive to Item 4(c) and Item 4(d) of
the filing under the HSR Act related to the transactions contemplated by this
Agreement) and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Body under any Antitrust Laws with respect to any such filing
or any such transaction. Each such party will use commercially reasonable
efforts to furnish to each other all information required for any application or
other filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement. Each such party will promptly
inform the other parties hereto of any oral communication with, and provide
copies of written communications with, any Governmental Body regarding any such
filings or any such transaction. No party hereto will independently participate
in any formal meeting with any Governmental Body in respect of any such filings,
investigation, or other inquiry without giving the other parties hereto prior
written notice of the meeting and, to the extent permitted by such Governmental
Body, the opportunity to attend and/or participate. Subject to applicable Law,
the parties hereto will consult and cooperate with one another in connection
with any analyses, appearances, presentations, memoranda, briefs, arguments,
opinions and proposals made or submitted by or on behalf of any party hereto
relating to proceedings under the HSR Act or other Antitrust Laws. Sellers and
Purchaser may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this Section 8.4 as
“outside counsel only.” Such materials and the information contained therein
will be given only to the outside legal counsel of the recipient and will not be
disclosed by such outside counsel to employees, officers or directors of the
recipient, unless express written permission is obtained in advance from the
source of the materials (Sellers or Purchaser, as the case may be).

(b) Each of Purchaser and Sellers will use its commercially reasonable efforts
to resolve such objections, if any, as may be asserted by any Governmental Body
with respect to the transactions contemplated by this Agreement under the HSR
Act, the Sherman Act, the Clayton Act, the Federal Trade Commission Act, Ley
Federal de Competencia Económica (Mexican Antitrust Law), and any other United
States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other Laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”). In
connection therewith, if any Legal Proceeding is instituted (or threatened to be
instituted) asserting that any transaction contemplated by this

 

-33-



--------------------------------------------------------------------------------

Agreement is in violation of any Antitrust Law, each of Purchaser and Sellers
will cooperate and use its commercially reasonable efforts to contest and resist
any such Legal Proceeding, and to have vacated, lifted, reversed, or overturned
any decree, judgment, injunction or other Order whether temporary, preliminary
or permanent (“Antitrust Order”), that is in effect and that prohibits,
prevents, or restricts consummation of the transactions contemplated by this
Agreement, including by pursuing all available avenues of administrative and
judicial appeal and all available legislative action, unless, by mutual
agreement, Purchaser and Sellers decide that litigation is not in their
respective best interests. Each of Purchaser and Sellers will use its
commercially reasonable efforts to take such action as may be required to cause
the expiration of the notice periods under the HSR Act or other Antitrust Laws
with respect to such transactions as promptly as possible after the execution of
this Agreement. In connection with and without limiting the foregoing, each of
Purchaser and Sellers agrees to use its commercially reasonable efforts to take
promptly any and all steps necessary to avoid or eliminate each and every
impediment under any Antitrust Laws that may be asserted by any Governmental
Body, so as to enable the parties hereto to close the transactions contemplated
by this Agreement as expeditiously as possible.

(c) If required by the FTC, the Antitrust Division or other Governmental Body in
order to obtain clearance under or to terminate any waiting period required by
any Antitrust Law or to avoid the entry of, or to effect the dissolution of, any
Antitrust Order that would have the effect of preventing or delaying the Closing
beyond the Termination Date, Purchaser will propose, negotiate, offer to commit
and effect (and if such offer is accepted, commit to and effect), by consent
decree, hold separate Order or otherwise, the sale, divestiture or disposition
of the Purchased Assets or otherwise offer to take or offer to commit to take
any action which it is capable of taking (collectively, a “Divestiture Action”),
and if the offer is accepted, take or commit to take, such action that limits
its freedom of action with respect to, or its ability to retain, any of the
Purchased Assets. Purchaser will promptly advise Sellers of any Divestiture
Action required by the FTC, the Antitrust Division or other Governmental Body
and any negotiations with respect thereto. For purposes of this Section 8.4, a
Divestiture Action will be considered “required” by the FTC, the Antitrust
Division or other Governmental Body only if and to the extent that Purchaser has
been notified by the FTC, the Antitrust Division, or such other Governmental
Body that the failure or refusal to take such Divestiture Action would result in
the filing of Legal Proceedings seeking an Antitrust Order that prohibits,
prevents or restricts consummation of the transactions contemplated by this
Agreement.

8.5 Further Assurances. Subject to the other provisions of this Agreement, each
of Purchaser and each Seller will use its commercially reasonable efforts to
(i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement, (ii) provide the other parties hereto with
reasonable cooperation and take such actions as such other parties may be
reasonably request in connection with the consummation of the transactions
contemplated by this Agreement, (iii) following the Closing, execute and deliver
such additional documents, instruments, assignments, conveyances and assurances,
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions

 

-34-



--------------------------------------------------------------------------------

contemplated by this Agreement, and (iv) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement. Without limiting the
foregoing, each of Purchaser and Sellers will use its commercially reasonable
efforts to defend any Legal Proceedings which would prevent the condition to
Closing described in Section 9.3(a) from being satisfied, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Body with respect thereto vacated or reversed, and will cooperate
with each other in connection with the foregoing.

8.6 Publicity. The initial press release concerning this Agreement and the
transactions contemplated hereby will be in substantially the form previously
agreed by Purchaser and the Company. Prior to the Closing, none of the parties
hereto will issue any press release concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
Purchaser and the Company, which approval will not be unreasonably withheld,
conditioned or delayed, unless, in the sole judgment of Purchaser or the
Company, disclosure is otherwise required by applicable Law or by the Bankruptcy
Court with respect to filings to be made with the Bankruptcy Court in connection
with this Agreement, provided, however, that the party intending to make such
release uses its commercially reasonable efforts consistent with such applicable
Law or Bankruptcy Court requirement to consult with the other party with respect
to the text thereof. After the Closing, the parties hereto may issue public
announcements regarding the transactions contemplated hereby so long as such
announcements, in the case of announcements made by Sellers, do not disclose the
specific terms or conditions of this Agreement except where such terms and
conditions have already been disclosed as required by Law, applicable stock
exchange regulation or in filings that any Seller has made in the Bankruptcy
Court; provided, however, that the issuing party will use its commercially
reasonable efforts consistent with such applicable Law or Bankruptcy Court
requirement to consult with the other party with respect to the text thereof.

8.7 Confidentiality. Purchaser acknowledges that Confidential Information (as
defined in the Confidentiality Agreement) has been, and in the future will be,
provided to it in connection with this Agreement, including under Section 8.1,
and is subject to the terms of the confidentiality agreement dated February 16,
2015 between the Company and Purchaser (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. Purchaser acknowledges and
understands that this Agreement may be publicly filed in the Bankruptcy Court
and further made available by Sellers to prospective bidders and that, except as
prohibited herein, such disclosure will not be deemed to violate any
confidentiality obligations owing to Purchaser, whether pursuant to this
Agreement, the Confidentiality Agreement or otherwise. Effective upon, and only
upon, the Closing, the Confidentiality Agreement will terminate. Sellers
acknowledge that from and after the Closing, all non-public information relating
to the Purchased Assets and the Assumed Liabilities, will be valuable and
proprietary to Purchaser and its Affiliates. Sellers agree that, from and after
the Closing, no Seller will disclose to any Person any information relating to
Purchaser and its Affiliates, the Purchased Assets or the Assumed Liabilities,
except as required by Law or as otherwise becomes available in the public domain
other than through any action by any Seller in violation of its

 

-35-



--------------------------------------------------------------------------------

obligations under this Section 8.7. Sellers acknowledge and agree that the
remedies at law for any breach or threatened breach of this Section 8.7 by any
Seller are inadequate to protect Purchaser and its Affiliates and that the
damages resulting from any such breach are not readily susceptible to being
measured in monetary terms. Accordingly, without prejudice to any other rights
or remedies otherwise available to Purchaser or its Affiliates, each party
acknowledges and agrees that upon any breach or threatened breach by a Seller of
the terms and conditions of this Section 8.7, Purchaser and its Affiliates, as
applicable will be entitled to immediate injunctive relief and to seek an order
restraining any threatened or future breach from any court of competent
jurisdiction without proof of actual damages or posting of any bond in
connection with any such remedy. The provisions of this Section 8.7 will survive
the Closing.

8.8 [Reserved]

8.9 Intellectual Property Restrictions. Purchaser shall not, and shall not
permit any other Person to, transfer, license or otherwise grant any right in or
to any of the Purchased Intellectual Property to any Person set forth on the
schedule of delinquent franchisees provided to Purchaser by the Company on the
date hereof until such time that such Person has fully paid to Sellers such
amount owed to Sellers as of the date hereof.

IX. CONDITIONS TO CLOSING

9.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived in writing by Purchaser
in whole or in part to the extent permitted by applicable Law):

(a) the representations and warranties of Sellers contained in this Agreement
that are not qualified by materiality or Seller Material Adverse Effect or
similar qualification shall be true and correct in all material respects on and
as of the Closing, except to the extent expressly made as of an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and the representations and
warranties of Sellers contained in this Agreement that are qualified by
materiality or Seller Material Adverse Effect or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date,
and Purchaser shall have received a certificate signed by an authorized officer
of each Seller on behalf of such Seller, dated the Closing Date, to the
foregoing effect;

(b) Sellers shall have performed and complied in all material respects with all
obligations and agreements required in this Agreement to be performed or
complied with by them prior to or on the Closing Date, and Purchaser shall have
received a certificate signed by an authorized officer of each Seller on behalf
of such Seller, dated the Closing Date, to the forgoing effect;

 

-36-



--------------------------------------------------------------------------------

(c) all waivers, consents, clearances or approvals required under any applicable
Antitrust Law shall have been granted and all waiting periods (and any
extensions thereof) applicable to the transactions contemplated by this
Agreement under the HSR Act and any other applicable Antitrust Law shall have
expired or otherwise been terminated;

(d) Sellers shall have delivered, or caused to be delivered, to Purchaser all of
the items set forth in Section 4.2; and

(e) any agreements with the Sellers and any of their Affiliates to which the
Purchased Companies are party shall have been terminated on or prior to the
Closing Date with no further liability to the Purchased Companies; provided that
any Debt or any other obligations of the Sellers or any of their Affiliates to
the Purchased Companies shall have been paid, other than any pre-petition Debt
of the Sellers.

9.2 Conditions Precedent to Obligations of Sellers. The obligations of Sellers
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived in writing by Sellers in whole or
in part to the extent permitted by applicable Law):

(a) the representations and warranties of Purchaser contained in this Agreement
that are not qualified by materiality or Purchaser Material Adverse Effect or
similar qualification shall be true and correct in all material respects on and
as of the Closing, except to the extent expressly made as of an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and the representations and
warranties of Purchaser contained in this Agreement that are qualified by
materiality or Purchaser Material Adverse Effect or similar qualification shall
be true and correct in all respects on and as of the Closing, except to the
extent expressly made as of an earlier date, in which case such representations
and warranties shall be true and correct in all respects as of such earlier
date, and Sellers shall have received a certificate signed by an authorized
officer of Purchaser on behalf of Purchaser, dated the Closing Date, to the
foregoing effect;

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required in this Agreement to be performed or
complied with by Purchaser prior to or on the Closing Date, and Sellers shall
have received a certificate signed by an authorized officer of Purchaser on
behalf of Purchaser, dated the Closing Date, to the foregoing effect;

(c) all waivers, consents, clearances or approvals required under any applicable
Antitrust Law shall have been granted and all waiting periods (and any
extensions thereof) applicable to the transactions contemplated by this
Agreement under the HSR Act and any other applicable Antitrust Law shall have
expired or otherwise been terminated; and

 

-37-



--------------------------------------------------------------------------------

(d) Purchaser shall have delivered to Sellers all of the items set forth in
Section 4.3.

9.3 Conditions Precedent to Obligations of Purchaser and Sellers. The respective
obligations of Purchaser and Sellers to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions (any or all of which may be waived in
writing by Purchaser and Sellers in whole or in part to the extent permitted by
applicable Law):

(a) there shall not be in effect any Order by a Governmental Body restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; and

(b) the Bankruptcy Court shall have entered the Sale Order and the Sale Order
shall be in full force and effect and not subject to stay.

9.4 Frustration of Closing Conditions. No party may rely on the failure of any
condition set forth in Sections 9.1, 9.2 or 9.3, as the case may be, if such
failure was caused by such party’s failure to comply with any provision of this
Agreement.

X. TAXES

10.1 Transfer Taxes. All documentary, stamp, transfer, motor vehicle
registration, sales, use, excise and other similar non-income Taxes and all
filing and recording fees (and any penalties and interest associated with such
Taxes and fees) arising from or relating to the consummation of the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”) will be borne
50% by Purchaser and 50% by Sellers, regardless of the party on whom liability
is imposed under the provisions of the Laws relating to such Transfer Taxes,
except that all motor vehicle registration, transfer or other similar Taxes (and
all recording or filing fees) will be borne 100% by Purchaser. Sellers and
Purchaser will consult and cooperate in timely preparing and making all filings,
Tax Returns, reports and forms as may be required to comply with the provisions
of the Laws relating to such Transfer Taxes and will cooperate and otherwise
take commercially reasonable efforts to obtain any available refunds for or
exemptions from such Transfer Taxes, including preparing exemption certificates
and other instruments as are applicable to claim available exemptions from the
payment of Transfer Taxes under applicable Law and executing and delivering such
affidavits and forms as are reasonably requested by the other party.
Notwithstanding anything contained in this Agreement to the contrary, any
Transfer Taxes arising from Purchaser’s failure to provide to Sellers valid
completed exemption certificates and other instruments, to obtain any
documentation or to complete any registration necessary to qualify for any
exemption from the imposition of, or refund or reduction of, Transfer Taxes will
be borne 100% by Purchaser.

10.2 Purchase Price Allocation.

(a) As promptly as practicable after the Closing Date, but no later than 90 days
thereafter, Purchaser will prepare and deliver to Sellers, an allocation
schedule

 

-38-



--------------------------------------------------------------------------------

setting forth the amounts to be allocated among Sellers and among the Purchased
Assets of each Seller, pursuant to (and to the extent necessary to comply with)
Section 1060 of the Code and the applicable regulations promulgated thereunder
(or, if applicable, any similar provision under state, local or foreign Law or
regulation) (the “Proposed Allocation Statement”); provided, however, that the
allocation of the Purchase Price to the Intercompany Note shall be its face
value without any interest component, and the remainder of the Purchase Price
shall be allocated to the shares representing the capital stock of the Purchased
Companies and to the Purchased Intellectual Property Trademarks, respectively,
and pursuant to the aforementioned allocation schedule. Sellers will have 20
Business Days following delivery of the Proposed Allocation Statement during
which to notify Purchaser in writing (an “Allocation Notice of Objection”) of
any objections to the Proposed Allocation Statement, setting forth in reasonable
detail the basis of their objections. If Sellers fail to deliver an Allocation
Notice of Objection in accordance with this Section 10.2(a) the Proposed
Allocation Schedule will be conclusive and binding on all parties hereto and
will become the “Final Allocation Statement”. If Sellers submit an Allocation
Notice of Objection, then for 20 Business Days after the date Purchaser receives
the Allocation Notice of Objection, Purchaser and Sellers will use their
commercially reasonable efforts to agree on the allocations. Failing such
agreement within 20 Business Days of such notice, the unresolved allocations
will be submitted to an independent, internationally-recognized accounting firm
mutually agreeable to Purchaser and Sellers, which firm will be instructed to
determine its best estimate of the allocation schedule based on its
determination of the unresolved allocations and provide a written description of
the basis for its determination within 45 Business Days after submission, such
written determination to be final, binding and conclusive. The fees and expenses
of such accounting firm will be apportioned among Sellers and Purchaser equally.

(b) Sellers and Purchaser and their respective Affiliates will report, act, and
file Tax Returns (including, but not limited to IRS Form 8594) in all respects
and for all purposes consistent with such allocation as determined pursuant to
this Section 10.2. Neither Sellers nor Purchaser will take any position (whether
in audits, tax returns, or otherwise) that is inconsistent with such allocation
unless required to do so by applicable Law.

10.3 Certain Periodic Non-Income Taxes.

(a) With respect to any real or personal property or other periodic Taxes not
based on income or receipts (“Periodic Non-Income Taxes”) that are assessed on,
or in respect of, the Purchased Assets and attributable to any period that
begins after the Closing Date, if any Seller pays such Periodic Non-Income
Taxes, as promptly as practicable after delivery to Purchaser of proof of such
payment, Purchaser will pay to such Seller the amount of such Periodic
Non-Income Taxes paid by Seller. With respect to any Periodic Non-Income Taxes
that are assessed on, or in respect of, the Purchased Assets and attributable to
any period that ends on or prior to the Closing Date, if Purchaser pays such
Periodic Non-Income Taxes, as promptly as practicable after delivery to the
applicable Seller of proof of such payment, such Seller will pay to Purchaser
the amount of such Periodic Non-Income Taxes paid by Purchaser, but only to the
extent such amount was not taken into account to determine any amount otherwise
payable to such Seller under any other provision of this Agreement.

 

-39-



--------------------------------------------------------------------------------

(b) With respect to any Periodic Non-Income Taxes that are assessed on, or in
respect of, the Purchased Assets and attributable to any period which includes
but does not end on the Closing Date (a “Straddle Period”): (i) if any Seller
pays such Periodic Non-Income Taxes, as promptly as practicable after delivery
to Purchaser of proof of such payment, Purchaser will pay to such Seller the
amount of such Periodic Non-Income Taxes paid by such Seller that are
attributable to the portion of such Straddle Period beginning after the Closing
Date (the “Post-Closing Straddle Period”); and (ii) if Purchaser pays such
Periodic Non-Income Taxes, as promptly as practicable after delivery to the
applicable Seller of proof of such payment, such Seller will pay to Purchaser
the amount of such Periodic Non-Income Taxes paid by Purchaser that are
attributable to the portion of such Straddle Period up to and including the
Closing Date (the “Pre-Closing Straddle Period”), but only to the extent such
amount was not taken into account to determine any amount otherwise payable to
such Seller under any other provision of this Agreement. For purposes of this
Section 10.3(b), the amount of Periodic Non-Income Taxes attributable to a
Pre-Closing Straddle Period will be based upon the ratio of the number of days
in the Pre-Closing Straddle Period to the total number of days in the Straddle
Period, and the amount of Periodic Non-Income Taxes attributable to a
Post-Closing Straddle Period will be based upon the ratio of the number of days
in the Post-Closing Straddle Period to the total number of days in the Straddle
Period.

(c) The party that has the primary obligation to do so under applicable Law will
timely pay to the applicable Governmental Body any Periodic Non-Income taxes
covered by this Section 10.3.

10.4 Mexican Tax on Capital Gains.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser shall withhold from the portion of the Purchase Price payable to
Sellers at the Closing an amount equal to 25% of the Purchase Price attributable
to shares representing the capital stock of the Purchased Companies in
accordance with Article 161 of the Mexican Income Tax Law, (Ley del Impuesto
sobre la Renta). If, prior to the 17th day of the month following the month in
which the Closing occurs, the Company provides evidence to the effect that:
(i) Sellers have appointed a legal representative in Mexico in accordance with
Article 174 of the Mexican Income Tax Law; (ii) Sellers have opted for the
alternative tax treatment provided in paragraph 6 sixth of Article 161 of the
Mexican Income Tax Law and has paid the applicable Income Tax at the rate of 35%
on the net taxable capital gain; and (iii) Sellers have filed the corresponding
tax report (Dictamen Fiscal por la venta de las acciones) prepared by an
external independent public accountant before the Tax Authorities (Servicio de
Administración Tributaria), then the Purchaser shall promptly refund to Sellers
the amount so withheld. If Sellers fail to provide such evidence to the
Purchaser in accordance with the immediately preceding sentence, the Purchaser
shall pay the amount so withheld to the appropriate Tax Authorities and shall
deliver to Sellers the related Tax Withhold Certificate (constancia de
retención), whereupon the Purchaser shall have no further obligation to Sellers
with respect to the amount so withheld.

 

-40-



--------------------------------------------------------------------------------

(b) Except as provided above, Purchaser shall make no withholding of any Tax on
the Purchase Price or on any adjustment to the Purchase Price in connection with
the acquisition of the Purchased Companies.

(c) Except as provided above, Sellers hereby releases and discharges Purchaser
of any withholding obligations and agrees to indemnify and hold harmless on an
after-tax basis from and against any damages, losses, liabilities, obligations,
claims of any kind, interest or expenses (including reasonable attorneys’ fees
and expenses) suffered, incurred or paid, directly or indirectly, as a result
of, in connection with or arising out of any failure of Sellers to pay the
applicable taxes from the Purchase Price.

(d) Sellers shall file such amended tax returns and follow such other procedures
as may be necessary under Mexican law to account for adjustments to the Purchase
Price.

10.5 Cooperation and Audits. Purchaser, its Affiliates and Sellers will
cooperate fully with each other regarding Tax matters (including the execution
of appropriate powers of attorney) and will make available to the other as
reasonably requested all information, records and documents relating to Taxes
governed by this Agreement until the expiration of the applicable statute of
limitations or extension thereof or the conclusion of all audits, appeals or
litigation with respect to such Taxes.

XI. MISCELLANEOUS

11.1 No Survival of Representations and Warranties. The parties hereto agree
that the representations and warranties contained in this Agreement will not
survive the Closing hereunder, and none of the parties hereto will have any
liability to each other after the Closing for any breach thereof. The parties
hereto agree that the covenants contained in this Agreement to be performed at
or after the Closing will survive the Closing hereunder until the expiration of
the applicable statute of limitations or for such shorter period explicitly
specified therein, and each party hereto will be liable to the other after the
Closing for any breach thereof.

11.2 Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the transactions contemplated hereby are consummated, each of Sellers and
Purchaser will bear its own expenses incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby and all proceedings incident
thereto.

11.3 Injunctive Relief.

(a) The parties hereto agree that irreparable damages would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, and that damages at

 

-41-



--------------------------------------------------------------------------------

law may be an inadequate remedy for the breach of any of the covenants, promises
and agreements contained in this Agreement, and, accordingly, any party hereto
will be entitled to injunctive relief to prevent any such breach, and to
specifically enforce specifically the terms and provisions of this Agreement,
including without limitation specific performance of such covenants, promises or
agreements or an order enjoining a party from any threatened, or from the
continuation of any actual, breach of the covenants, promises or agreements
contained in this Agreement. The rights set forth in this Section 11.3 will be
in addition to any other rights which a party hereto may have at law or in
equity pursuant to this Agreement.

(b) The parties hereto hereby agree not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches of this Agreement by Purchaser or the Sellers, as applicable,
and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
respective covenants and obligations of the Purchaser or the Sellers, as
applicable, under this Agreement all in accordance with the terms of this
Section 11.3.

11.4 Submission to Jurisdiction; Consent to Service of Process. (a) Without
limiting any party’s right to appeal any order of the Bankruptcy Court, (i) the
Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may arise or result from,
or be connected with, this Agreement, any breach or default hereunder, or the
transactions contemplated hereby, and (ii) any and all proceedings related to
the foregoing will be filed and maintained only in the Bankruptcy Court, and the
parties hereto hereby consent to and submit to the jurisdiction and venue of the
Bankruptcy Court for such purposes and will receive notices at such locations as
indicated in Section 11.8 hereof; provided, however, that if the Bankruptcy
Cases have been closed pursuant to Section 350 of the Bankruptcy Code, the
parties hereto agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such Action in
the United States District Court for the District of Delaware) and any appellate
court from any thereof, for the resolution of any such claim or dispute. The
parties hereto hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 11.8; provided, however,
that such service will not be effective until the actual receipt thereof by the
party being served.

 

-42-



--------------------------------------------------------------------------------

11.5 Waiver of Right to Trial by Jury. Each party to this Agreement waives any
right to trial by jury in any action, matter or proceeding regarding this
Agreement or any provision hereof.

11.6 Entire Agreement; Amendments and Waivers. This Agreement represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and supersedes all prior discussions and agreements
between the parties hereto with respect to the subject matter hereof. This
Agreement can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. No action taken pursuant to this
Agreement, including any investigation by or on behalf of any party hereto, will
be deemed to constitute a waiver by the party taking such action of compliance
with any representation, warranty, covenant or agreement contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement will
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder will operate as a waiver thereof, nor will any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

11.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Mexico without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than Mexico.

11.8 Notices. All notices and other communications under this Agreement will be
in writing and will be deemed given (i) when delivered personally by hand,
(ii) when sent by facsimile (with written confirmation of transmission) or
(iii) one Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):

If to Sellers, to:

RadioShack Corporation

300 RadioShack Circle

Fort Worth, Texas 76102

Attention: Robert Donohoo, Vice President and General Counsel

Email: Robert.Donohoo@radioshack.com

 

-43-



--------------------------------------------------------------------------------

With a copy (which will not constitute notice) to:

Jones Day

2727 N. Harwood Street

Dallas, TX 75201

Attention: Mark E. Betzen

Email: mbetzen@jonesday.com

If to Purchaser, to:

Office Depot de México, S.A. de C.V.

Juan Salvador Agraz 101, Col. Santa Fe

Cuajimalpa

México, D.F. 05348

Facsimile: (52)(55) 52464000

Attention: José Cruz Pérez

With copies (which will not constitute notice) to:

Acedo Santamarina, S.C.

Mario Pani 400, floor 13-2, Col. Santa Fe

Cuajimalpa

Mexico, D.F. 05348

Facsimile: (52)(55) 5950-2233

Attention: Iván Pérez Correa

And with copies (which will not constitute notice) to:

Paul Hastings LLP

75 East 55th Street

First Floor

New York, New York 10022

Facsimile: +1 (212) 319-4090

Attention: Joy Gallup

11.9 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement will nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

-44-



--------------------------------------------------------------------------------

11.10 Assignment. This Agreement will be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement will create or be deemed to create any third party
beneficiary rights in any Person or entity not a party to this Agreement. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either Sellers or Purchaser (by operation of law or otherwise) without
the prior written consent of the other parties hereto and any attempted
assignment without the required consents will be void, provided, however, that
(a) Purchaser may assign some or all of its rights or delegate some or all of
its obligations hereunder to one or more Affiliates and (b) Sellers may assign
some or all of their rights or delegate some or all of their obligations
hereunder to successor entities (including any liquidating trust) pursuant to a
Chapter 11 plan confirmed by the Bankruptcy Court. No assignment of any
obligations hereunder will relieve the parties hereto of any such obligations.
Upon any such permitted assignment, the references in this Agreement to Sellers
or Purchaser will also apply to any such assignee unless the context otherwise
requires.

11.11 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner or equityholder of the parties to this Agreement
will have any liability for any obligations or liabilities of Sellers or
Purchaser, as applicable, under this Agreement or any agreement entered into in
connection herewith of or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby and thereby. Any claim or cause of
action based upon, arising out of, or related to this Agreement or any
agreement, document or instrument contemplated hereby may only be brought
against Persons that are expressly named as parties hereto or thereto, and then
only with respect to the specific obligations set forth herein or therein. Other
than the parties hereto, no Related Party of any party hereto and no Related
Party of a Related Party will have any liability or obligation for any of the
representations, warranties, covenants, agreements, obligations or liabilities
of any party hereto under this Agreement or the agreements, documents or
instruments contemplated hereby or of or for any Legal Proceeding based on, in
respect of, or by reason of, the transactions contemplated hereby or thereby
(including the breach, termination or failure to consummate such transactions),
in each case whether based on contract, tort, fraud, strict liability, other
Laws or otherwise and whether by piercing the corporate veil, by a claim by or
on behalf of a party hereto or another Person or otherwise. In no event will any
Person be liable to another Person for any remote, speculative or punitive
damages with respect to the transactions contemplated hereby.

11.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

[Signature pages follow]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of March 23, 2015.

 

 

PURCHASER: Office Depot de México, S.A. de C.V. By: /s/ José Cruz Pérez Esquivel
Name: José Cruz Pérez Esquivel Title: Chief Financial Officer



--------------------------------------------------------------------------------

COMPANY: RadioShack Corporation By: /s/ Joseph C. Magnacca Name: Joseph C.
Magnacca Title: Chief Executive Officer OTHER SELLERS: ITC Services, Inc. By:
/s/ Robert C. Donohoo Name: Robert C. Donohoo Title: President Tandy
International Corporation By: /s/ Robert C. Donohoo Name: Robert C. Donohoo
Title: President TRS Quality, Inc. By: /s/ Robert C. Donohoo Name: Robert C.
Donohoo Title: Director Tandy Finance Corporation By: /s/ Robert C. Donohoo
Name: Robert C. Donohoo Title: President